Citation Nr: 1520201	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-21 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).

In October 2014, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system. Moreover, a review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  A July 1997 rating decision denied reopening the Veteran's service connection claim for bilateral hearing loss.  He did not perfect a timely appeal therefrom.

2.  Additional evidence received since the July 1997 rating decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.

3.  The evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to in-service acoustic trauma.


CONCLUSIONS OF LAW

1.  The RO's July 1997 rating decision, which denied reopening the service connection claim for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  As evidence received since the July 1997 denial is new and material, the criteria for reopening the Veteran's claim of entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Because the Board is reopening and granting the claim for service connection for bilateral hearing loss, any procedural deficiency is not prejudicial to the Veteran.


II.  Analysis

A.  New and Material

Service connection for bilateral hearing loss was denied on the merits in an April 1992 rating decision.  A letter dated in June 1992 notified the Veteran of the decision and of his appellate rights, in accordance with 38 C.F.R. § 19.25 (2014).  He did not appeal as to these issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  See also March 1999 Board Decision (finding that the April 1992 rating decision was final).

In September 1996, the Veteran filed a statement, in pertinet part, requesting to reopen his claim of entitlement to service connection for bilateral hearing loss.  See September 1996 Statement in Support of Claim.  A July 1997 rating decision denied reopening of that claim, and the Veteran was notified of this decision and his appellate rights in an August 1997 letter, in accordance with 38 C.F.R. § 19.25.  Later that month, the Veteran filed a statement on a VA Form 9 reflecting his disagreement with that decision.  The RO construed the VA Form 9 as a notice of disagreement (NOD), and issued a statement of the case (SOC) as to the issue of whether new and material evidence had been submitted to reopen the claim of entitlement to service connection of bilateral hearing loss in April 2002.  

Generally, a claimant files a substantive appeal to the Board after VA issues an SOC.  38 U.S.C.A. §§ 7105(a), (d)(1), (d)(3) (West 2014).  This rule is not absolute; if a Veteran produces a timely statement containing the information required for a substantive appeal under 38 C.F.R. § 20.202, and the Veteran receives no notice that his statement has not been accepted as a substantive appeal, then it may constitute a valid substantive appeal.  See Archbold v. Brown, 9 Vet.App. 124 (1996).  However, as here, when the content of a VA Form 9 and accompanying arguments are consistent with the description of an NOD contained in 38 C.F.R. § 20.201, no SOC has yet been issued, and the RO has explicitly informed the Veteran that it construes the filing as an NOD, the filing constitutes only an NOD.  See Gibson v. Peake, 22 Vet. App. 11 (2007).  See also April 2002 Statement of the Case and accompanying letter (reflecting that the Veteran's statement on a VA Form 9, received on August 18, 1997, and dated August 14, 1997, was treated as an NOD as concerning the RO's July 1997 decision declining to reopen his claim for service connection for bilateral hearing loss).  Accordingly, because the VA Form 9 filed in August 1997 expressed dissatisfaction with the RO's decision and a desire to contest the result, this filing was therefore consistent with the regulatory description of an NOD.  See 38 C.F.R. § 20.201.  Moreover, the April 2002 SOC and accompanying letter notified the Veteran that the RO considered this prior communication to be an NOD and that he must submit a formal appeal if he wished to perfect his appeal to the Board.  See 38 C.F.R. § 19.30; see also April 2002 Statement of the Case (attaching a VA Form 9 and instructions concerning "what [he] need[s] to do and how much time [he has] to do it, if [he] want[s] to continue [his] appeal").  The Board thus finds that the RO explicitly communicated that it had treated the Veteran's August 1997 filing as an NOD.  See Gibson, 22 Vet. App. at 16 (finding that it was "reasonable and appropriate for the RO to construe" a Veteran's submission of a premature VA Form 9 as an NOD, especially given the notice to that effect contained in a subsequently issued SOC).  

The Veteran did not file a substantive appeal within 60 days of the date of the April 2002 SOC.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2014).  Moreover, new and material evidence was not received within one year of the July 1997 rating decision; rather, the evidence on which the reopening of this claim is based is not dated until many years later, as shown below.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, the July 1997 rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a); 20.200, 20.302, 20.1103 (2014).


Here, new and material evidence has been received in the form of an October 2009 VA examination report diagnosing "[m]ild to severe sensorineural hearing loss bilaterally" and reflecting audiometric threshold results that establish a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  At the time of the April 1997 rating decision, a bilateral hearing loss disability for VA purposes had not been established.  As this represents evidence not previously of record at the time of the April 1997 decision, and, as it relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen service connection for bilateral hearing loss.  See generally, Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new-and-material-evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating an element that was basis for prior denial).

Accordingly, the Veteran's claim for service connection for bilateral hearing loss is reopened upon receipt of new and material evidence.  See 38 C.F.R. § 3.156(a).  The Board further finds that a favorable decision may be issued based upon the record as it stands.  

B.  Service Connection

Under VA law, service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

The Veteran asserts that his current bilateral hearing loss is the result of exposure to acoustic trauma during his military service.  The Veteran specifically asserts that he developed hearing loss as a result of his in-service exposure to jet engine noise.  He additionally maintains that he continued to experience worsening symptoms since his active service.  

The Veteran's DD Forms 214 reflect that his Military Occupational Specialty (MOS) was as an aviation boatswain's mate.  This military occupational specialty (MOS) has been determined by the Department of Defense (DOD) to involve a high probability of hazardous noise exposure.  See DOD Duty MOS Noise Exposure Listing; see also VA Fast Letter 10-35 (September 2, 2010).  Moreover, in the January 2011 rating decision that forms the basis for this appeal, the RO conceded in-service exposure to traumatic noise.  Also, the Veteran is competent under the law to describe what he experienced while in military service, including specifically exposure to traumatic noise due to aircraft noise and the onset of decreased hearing acuity.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
On VA examination in October 2009, as noted, the VA examiner diagnosed sensorineural hearing loss bilaterally.  See 38 C.F.R. § 3.385 (For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.).  The examiner noted that the Veteran evidenced an auditory pathology in the form of complaints of tinnitus while on active duty; however, no opinion as to the etiology of his bilateral hearing loss was provided.  See, e.g., Service Treatment Records (STRs) dated in January 1978, May 1978, and April 1979 (reflecting complaints of tinnitus).

In a January 2010 addendum opinion, a VA audiologist found that, because the Veteran's "induction and separation audiograms indicate[d] normal hearing bilaterally[, i]t is therefore less likely as not noise trauma in military service [is] the etiology of hearing loss."  In support of this opinion, the examiner stated that "the institute of medicine has stated there is no evidence to support late onset hearing loss after noise exposure."  

The Veteran submitted a January 2015 private opinion and report of audiological examination, in which his private audiologist found that his bilateral sensorineural hearing loss was at least as likely as not caused by or related to his active service.  She based this determination on the Veteran's reported exposure to jet engine noise throughout his 20 years of active military service, as well as his statements regarding the onset of auditory symptomatology in the form of tinnitus coincident with his active duty noise exposure.  See January 2015 Letter from Hearing Solutions, Inc.  She further noted that "[t]he degree and pattern of the [Veteran's] hearing loss are consistent with noise exposure as described."


The Board affords greater probative weight to the September 2013 private audiological opinion.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)) (The Board must weigh the credibility and probative value of these medical opinions for and against the claim, and in so doing, the Board may favor one medical opinion over another.); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  In this regard, both the VA and the private reports considered current audiological testing, and the opinions for and against the claim were provided by specialists qualified to comment.  However, while the January 2015 private opinion is fully articulated and supported by sufficient analysis, including consideration of the Veteran's assertions regarding symptomatology and treatment during and since his active service, the January 2010 VA addendum audiological opinion lacks sufficient rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Specifically, the January 2010 VA examiner failed to adequately consider and address the Veteran's lay assertions of onset and continuity of symptomatology, which the Board has found to be credible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Additionally, while the January 2010 VA examiner opined that the Veteran's bilateral hearing loss disability was not due to military noise exposure, the examiner failed to identify an alternate etiology for his symptoms.  See id.  

Further, as noted, the Veteran has reported, as he is competent to do, a continuity of symptomatology of bilateral hearing loss, and also of additional bilateral ear pathology in the form of tinnitus, during and since his active service.  See, e.g., October 2014 Board Hearing Transcript (reporting experiencing hearing loss during his active service and testifying that he reported hearing loss during his June 1991 separation examination); see also April 1991 Report of Medical History (reflecting that hearing loss was positively indicated, but later changed to reflect a negative response).  See, too, Charles v. Principi, 16 Vet. App. 370 (2002); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1337 (Fed. Cir. 2006).  The Board finds the Veteran credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  This report of a continuity of symptomatology suggests a link between his current bilateral hearing loss and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Moreover, the Veteran has already been service connected for tinnitus related to military noise exposure.  See December 2009 Rating Decision.  

In sum, there is a current diagnosis of bilateral hearing loss, which has been attributed to in-service acoustic trauma by competent medical and lay evidence.  Although there is a VA examination report and opinion of record that is unfavorable, the Board finds that, at the least, the evidence for and against the claims is in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral hearing loss is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  Id.  Therefore, service connection for bilateral hearing loss is warranted.


ORDER

As new and material evidence has been received, the claim seeking service connection for bilateral hearing loss is reopened. 

Service connection for bilateral hearing loss is granted.



____________________________________________
Cynthia M. Bruce
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


